EXHIBIT 10(A)

 

December 15, 2003

 

Mr. Ernest E. East

25840 W. Sunset

Barrington IL 60010

 

Dear Ernie,

 

On behalf of the Board of Directors, I am pleased to offer you employment as
Vice President, General Counsel and Corporate Secretary for Sierra Pacific
Resources and its subsidiaries. You will be a senior officer of the corporation.
Your work location will be at Sierra Pacific-Nevada Power headquarters in Las
Vegas, Nevada. You will report directly to me in this position. We expect that
you will assume your duties as soon as possible, hopefully on, or soon after
January 1, 2004. The position requires some travel, particularly within the
state of Nevada.

 

Your starting base salary in this position will be $280,000. You will also be
eligible for an annual cash incentive, Short Term Incentive Program (STIP) of
45% (target) of your base salary. Payment of the Short Term Incentive is at the
discretion of the Board of Directors and is based on corporate, business unit,
and personal performance. Actual payout may vary from 0% to 150% of target. You
must be employed on the date of payment to receive a STIP payment.

 

Long-term incentives for this position are in accordance with the plan approved
by the shareholders and administered by the Board of Directors. Long-term
incentives are stock-based and have in the past consisted of some combination of
non-qualified stock options, performance shares, and restricted shares. For your
position, the long-term incentive is targeted at 75% of your base salary. You
will also be eligible to participate on a pro-rata basis (24 of 36 months) in
the 2003-2005 Restricted Share grant made in 2003. In addition, you will be able
to participate in the 2002-2004 Restricted Share grant for the remaining 12 of
the original 36 months. Under these grants, you will receive 12,500 and 3,700
restricted shares, respectively, in accordance with the terms of the grants.

 

As a special inducement for you to join SPR, the Board has also authorized the
following incentives, a cash payment (gross before taxes) of $120,000. In
addition, you will receive a one-time, special non-qualified stock option grant
of 20,000 NQSO’s at a strike price to be set based on the closing stock price on
the day you accept this offer by signing it and informing me that you have done
so. These options will vest at the end of one year, or upon change of control if
such an event were to occur before the end of one year.

 

As a senior officer, you will be expected to achieve and maintain one and a half
times your annual base compensation in SPR stock. You will have five years to
achieve this level.



--------------------------------------------------------------------------------

You will be eligible for normal Sierra Pacific Resources senior officer change
in control protection as may be put in place for company officers by the Board
of Directors. You will be eligible to participate in the Company’s Supplemental
Executive Retirement Plan (SERP) and eligible for benefits under this Plan
including a maximum benefit of 50% of your Final Average Earnings, depending on
years of service at time of retirement.

 

The Company will provide you executive life insurance coverage of $400,000
(which may require completion of a physical exam performed by a doctor selected
by our insurance carrier). This will be in addition to a $1,000,000 policy in
the event that you die while traveling on Company business and company provided
group life insurance equivalent to 1.5 times your annual salary.

 

You will be eligible for all regular employee benefits including a 401K plan
that matches employee contributions dollar for dollar up to 6% of base salary
(subject to IRS limitations), SPR’s Deferred Compensation Plan, and a defined
benefit pension plan. You will receive a perquisite allowance of $9,100 per year
to cover such expenses as a car, tax preparation, and club memberships. You will
receive paid time off (PTO) based on your total years of professional work
experience (>30). Your annual paid time off allowance will be 33.4 days, plus 11
paid holidays.

 

Upon acceptance of this agreement, you will be eligible for the relocation
program for senior officers of Sierra Pacific Resources. A summary of this
program is enclosed.

 

In addition to the benefits described above, in the event you are terminated for
reasons other than (1) reasons relating to moral turpitude, (2) conviction of
any crime amounting to a felony, or (3) on your own volition and without
actually being requested to resign by the Board, you will receive within thirty
days of termination, one year of base salary. This payment shall be conditioned
on the execution of appropriate releases in favor of the Company for any and all
claims connected with or arising out of your employment or termination and will
require continued maintenance of confidential and proprietary information, a
non-compete for one year and agreement not to disparage the Company.

 

As is Sierra’s policy, all hiring offers are contingent on a drug analysis test.
We can arrange for you to have this test at a time and place convenient for you.
Also you will need to provide us proof of U.S. Citizenship on your first day of
work. This could include a copy of your Birth Certificate, Driver’s License, or
Social Security Card.

 

The position being offered to you is one of trust and confidence. In accepting
the position you are agreeing that, in addition to any other limitation and
regardless of the circumstances or any future limitation of your employment, you
will not communicate to any person, firm or other entity any knowledge relating
to documents, transactions or any other confidential knowledge which you might
acquire with respect to the business of Sierra Pacific Resources or any of its
affiliated companies.

 

To indicate acceptance of this offer, please sign below and return one signed
original of this letter to me as soon as possible. Please call me if you have
questions.

 

2



--------------------------------------------------------------------------------

On behalf of the Board of Directors and the officers of the company, I am
delighted that you are likely to accept the opportunity to join the Sierra
Pacific team. We believe, with your legal skills, leadership, expertise and
dedication we will accomplish great results for our shareholders, customers,
employees and communities. Welcome!

 

Sincerely,

 

LOGO [g47816image001.jpg]

 

Accepted:

 

--------------------------------------------------------------------------------

Ernest E. East

Date:

 

 

--------------------------------------------------------------------------------

 

3